                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                JONESBORO DIVISION

TERESA M. PALMORE                                                                 PLAINTIFF

v.                               Case No. 3:18-cv-00084-KGB

ANDREW SAUL, Commissioner,
Social Security Administration                                                  DEFENDANT

                                          JUDGMENT

       Pursuant to the Order entered in this matter on this date, it is considered, ordered, and

adjudged that this action is dismissed with prejudice.

       So adjudged this the 29th day of August 2019.



                                                     ________________________________
                                                     Kristine G. Baker
                                                     United States District Judge
